Title: From Benjamin Franklin to [Dumas], [between 17 and 19 May 1779]
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


[between May 17 and 19, 1779]
in a Week. The Business has required a longer [remainder of line missing] is the Only cause of the Bills not being paid according to the Acceptance. But whatever the Cause, I do not See why that Should as your friend Supposes faire beaucoup de mal au credit des Americains. M Holker is not an American but a Frenchman lately arrived in America. If a frenchman at Amsterdam should draw on another frencheman at Paris who refuses or neglects to pay his Bill, ought that to hurt the Credit of Holland? As to M. De Ch I think he has many friends here who would in his absence readily have paid the bill for his honour if they had known of it before it was protested and sent back.— The Depreciation of the American Paper is solely owing to the excessive Quantities, they have been oblig’d to issue, and not to any doubt of their ability to redeem it. Quantity in every thing tends to Lessen value. Gold and Silver—
